DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 10 is canceled. 
	Claims 1-9 are examined as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2491144 A to Yankovitch (“Yankovitch”), in view of US 0466648 A to Young (“Young”).

Regarding claim 1, Yankovitch discloses, a retaining apparatus for a cooking device (see pressure cooker in Figs. 1-5), wherein the cooking device has a lid (see cover 30) and a base (see pot 20), said retaining apparatus comprising: 
a band (see retaining ring 26) coupled to and extending around the lid (see Fig. 2), wherein the band is capable of movement relative to the lid (see Fig. 3 and disclosed in Col. 2 lines 30-50 wherein the ring 26 is configured to rotate around the cover 30. The applicant is noted that under BRI, the claim could be interpreted as when the band is not attached to the lid, the band is capable of movement relative to the lid, or when the band is attached around the lid, but without fasteners such as adhesive material, hook, or screws, the band is capable of movement relative to the lid) and 
a retaining clip that restricts the movement of the band relative to the lid (see Fig. 2 and disclosed in Col. 5 lines 40-45), wherein the retaining clip comprises: 
(see handle 28) for coupling to the band (see Fig. 2); 
a hook portion (see annotated hook portion of support member 62 in Fig. 2) for contacting part (see Fig. 2, wherein the hook portion of member 62 is contacting the knob 36) of the lid (30) of the cooking device (see Fig. 2); and 
a rim interface portion (see annotated hook portion of support member 62 in Fig. 2) for receiving and trapping part of the rim (see annotated rim of the cover 30 in Fig. 2) between said band interface portion (28) and said hook portion (see Fig. 2).

    PNG
    media_image1.png
    386
    430
    media_image1.png
    Greyscale

However, Yankovitch does not explicitly disclose, the hook portion is contacting part of a rim of the lid of the cooking device.
Nonetheless, Young teaches, the hook portion (see annotated part of wire c in Fig. 2) is contacting part of the rim of the lid of the cooking device (see annotated Fig. 2 with the rim of the cap C). 

    PNG
    media_image2.png
    405
    393
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hook portion of Yankovitch wherein the hook portion of Yankovitch is contacting the rim of the lid of the cooking device for the purpose of keeping the lid in the locking position as taught/suggested by Young in Fig. 2 and lines 53-67, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2, Yankovitch discloses, wherein said rim interface portion is intermediate said band interface portion and said hook portion (see annotated Fig. 2).

Regarding claim 3, Yankovitch discloses, wherein said rim interface portion is offset relative to said band interface portion (see annotated Fig. 2).

Regarding claim 4, Yankovitch discloses, wherein said hook portion defines an angle relative to said rim interface portion (see annotated Fig. 2).

Regarding claim 5, Yankovitch discloses the angle of the hook portion and the hook portion is contacting the part of the lid to limit the movement of the lid/rim to the band (see annotated Fig. 2).
	Yankovitch discloses all the limitations as claimed in claim 4 except the angle is selected to conform the shape of the rim and limit movement of the rim. 
Young further teaches, wherein said angle is selected to conform to the shape of the rim and limit movement of the rim (see annotated Fig. 2).
It would have been an obvious matter of design choice to modify the angle of the hook portion of Yankovitch, for the purpose of limiting the movement of the lid to the band, wherein the angle is selected to conform to the shape of the rim and limit movement of the rim as taught/suggested by Young, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 6, Yankovitch discloses, a retaining clip for a cooking device (see Fig. 2), wherein the cooking device has a lid (30) and base (20), said retaining clip comprising:  
a band interface portion (28) adapted for connection to a band (26) that is coupled to and extending around the lid (see Fig. 2), wherein the band (26) is capable of movement relative to the lid (see Fig. 3 and disclosed in Col. 2 lines 30-50 wherein the ring 26 is configured to rotate around the cover 30. The applicant is noted that under BRI, the claim could be interpreted as when the band is not attached to the lid, the band is capable of movement relative to the lid, or when the band is attached around the lid, but without fasteners such as adhesive material, hook, or screws, the band is capable of movement relative to the lid);
a hook portion (see annotated hook portion of support member 62 in Fig. 2) for contacting part (see Fig. 2, wherein the hook portion of member 62 is contacting the knob 36) of the lid (30) of the cooking device (see Fig. 2); and 
a rim interface portion (see annotated hook portion of support member 62 in Fig. 2) for receiving and trapping part of the rim (see annotated rim of the cover 30 in Fig. 2) between said band interface portion (28) and said hook portion (see Fig. 2),
wherein the hook portion and the rim interface portion restrict the movement of the band relative to the lid (see Fig. 2 and disclosed in Col. 5 lines 40-45).
However, Yankovitch does not explicitly disclose, the hook portion is contacting part of a rim of the lid of the cooking device.
Nonetheless, Young teaches, the hook portion (see annotated part of wire c in Fig. 2) is contacting part of the rim of the lid of the cooking device (see annotated Fig. 2 with the rim of the cap C). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hook portion of Yankovitch wherein the hook portion of Yankovitch is contacting the rim of the lid of the cooking device for the purpose of keeping the lid in the locking position as taught/suggested by Young in Fig. 2 and lines 53-67, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 7, Yankovitch discloses, wherein said band interface portion is adapted for connection to the band via a fastener (see annotated Fig. 2).

Regarding claim 8, Yankovitch discloses, wherein said band interface portion is adapted for connection to the band (see annotated Fig. 2). In regards to the crimping process, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product ¬by¬ process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product¬ by¬ process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).).

Regarding claim 9, Yankovitch discloses, wherein said band interface portion is adapted for connection to the band (see annotated Fig. 2). In regards to the welding process, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product ¬by¬ process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product¬ by¬ process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).).

Response to Amendment
The amendment of 09/02/2021 is acknowledged. 

Response to Arguments 
Applicant’s arguments with respect to claims filed on 09/02/2021 have been considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761          

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761